Citation Nr: 1109712	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-32 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the January 12, 1971 rating action, wherein the RO denied service connection for a nervous condition.

2.  Entitlement to an effective date earlier than January 24, 2007 for the award of service connection for posttraumatic stress disorder (PTSD) and anxiety disorder/mood disorder secondary to head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and ES


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to November 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 (earlier effective date claim) and February 2009 (CUE claim) decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.


FINDINGS OF FACT

1.  In a January 12, 1971 letter, the RO denied the Veteran's claim of entitlement to service connection for a nervous condition; the Veteran did not appeal that decision.

2.  The Veteran has not undebatably established that the correct facts, as then known, were not before the RO at the time of the January 1971 denial letter, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at that time.

3.  Claims for service connection were previously denied by the RO in January 1971 (nervous condition), November 1999 (schizophrenia (claimed as nervous condition)), and March 2002 (PTSD and schizophrenia).

4.  The first claim for service connection for a psychiatric disorder received after the March 2002 denial of service connection was received on January 24, 2007.  


CONCLUSIONS OF LAW

1.  The January 12, 1971 rating action, which denied service connection for a nervous condition, is final.  38 U.S.C. § 4004 (West 1970); 38 C.F.R. §§ 19.110 19.118, 19.153 (1970).

2.  CUE was not committed in the RO's January 12, 1971 denial of service connection for a nervous condition.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2010).

3.  The criteria for an effective date earlier than January 24, 2007 for the award of service connection for PTSD and anxiety disorder/mood disorder secondary to head trauma have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

VCAA notice is not required for claims of CUE in prior final regional office decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a February 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence was needed to substantiate the underlying claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

Moreover, the Veteran is challenging the effective date assigned following the grant of service connection for PTSD and anxiety disorder/mood disorder secondary to head trauma.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records, and hearing testimony.  

The Board notes that the Veteran completed a VA form in October 2008 and indicated that he had a claim pending for disability benefits with the Social Security Administration (SSA).  The Veteran has not given any indication that his claim for SSA benefits is related to his service-connected psychiatric disability.  In any event, the records from 2008 would not be relevant to the CUE claim (which is limited to the evidence of record in 1971) or the claim for an effective date earlier than January 24, 2007 for the grant of service connection.  In this regard, such records would be received after the effective date already assigned, and the arguments presented in this case center on compensation claims filed prior to January 2007.  Thus, VA has no further duty to assist him with regard to obtaining any such records.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (holding that not all medical records or all SSA disability records must be sought-only those that are relevant to the veteran's claim).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. CUE

On January 12, 1971, the RO sent the Veteran a letter denying his claim for service connection for a nervous disorder as he failed to report to a scheduled examination.  The Veteran did not appeal the January 1971 rating action within one year of the issuance of the letter, as required by VA regulation.  See 38 C.F.R. § 19.118 (1970).  It is unclear whether the Veteran was provided with appellate rights in January 1971; however, according to the regulation extant at that time, failure to notify a claimant of appellate rights will not extend the applicable period for taking action to appeal a decision.  See 38 C.F.R. § 19.110 (1970).  As the Veteran did not file a timely appeal with the January 12, 1971 rating action that denied service connection for a nervous condition, that rating action is final.  38 U.S.C. § 4005 (West 1970); 38 C.F.R. §§ 19.110 19.118, 19.153 (1970).

The Veteran seeks revision or reversal of the RO's January 1971 denial of service connection for a nervous condition.  In this regard, the Board notes that VA rating decisions which are not timely appealed are considered final and binding in the absence of a showing of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2010).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

To establish CUE, a claimant must show either that the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  Mere disagreement as to how the facts were weighed or evaluated is not CUE.  Eddy v. Brown, 9 Vet. App. 52, 57 (1996); Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

As to error in the January 1971 decision, the Veteran asserts that he never received notice of the VA examination scheduled in December 1970.  The claim for service connection was denied as the Veteran failed to report for the VA examination.  Essentially, the Veteran alleges that VA failed in its duty to assist him with his claim.  The Court has held that the failure to fulfill the duty to assist does not constitute clear and unmistakable error.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also Cook v. Principi, 318 F.3d 1334, 1344-47 (Fed. Cir. 2002) (en banc) (an assertion that VA failed to fulfill its duty to assist cannot form the basis for CUE). 

The Veteran has not identified any other errors in the January 1971 decision.  As such, the Board finds that the RO's denial was based on the laws and facts extant at the time, and no CUE exists in denying service connection for a nervous condition in January 1971.

II. Earlier Effective Date

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp. 2010); 38 C.F.R. § 3.151(a) (2010).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2010).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2010).  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) (2010).  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  See 38 C.F.R. § 3.400(q), (r) (2010).

In this case, claims for service connection were previously denied by the RO in January 1971 (nervous condition), November 1999 (schizophrenia (claimed as nervous condition)), and March 2002 (PTSD and schizophrenia).  The Board recognizes that the Veteran filed a claim for service connection for "nervous problem" and "PTS" in February 1987 and the claims were not addressed at that time.  A VA examination was scheduled in April 1987 with the examination request indicating the claim was for a nervous condition, claimed as PTSD.  The April 1987 psychiatric examination report showed the Veteran was diagnosed with schizophrenia.  It was specifically noted that PTSD was not found.  Thereafter, in November 1999 a claim for service connection for a nervous condition was denied.  At that time the RO denied service connection for schizophrenia (claimed as a nervous condition).  The Veteran was notified of the decision in a December 1999 letter.  

Claims for service connection for PTSD and schizophrenia were denied in a March 2002 rating decision.  The Veteran was notified of the decision the same month.  Thus, the pending claims from February 1987 were denied in the 1999 and/or 2002 decision.  See Cogburn v. Shinseki, 24 Vet. App. 205 (2010); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) ("a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in a [regional office] decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability"). 

The Board notes that the Veteran's representative has implied that the Veteran perfected an appeal with the November 1999 rating decision denying service connection for schizophrenia (claimed as nervous condition) but the case was never decided by the Board.  The record reflects the Veteran disagreed with the November 1999 decision, and a statement of the case was issued in November 2000.  The Veteran submitted a substantive appeal (VA Form 9) on February 28, 2001.  A substantive appeal must be filed within one year after the mailing of the underlying decision denying benefits or within 60 days after issuance of the statement of the case.  See 38 C.F.R. § 20.302 (2010).  The Veteran did not submit a timely substantive appeal of the November 1999 denial of service connection, and the RO closed the appeal.  Thus, the November 1999 decision is final.  See 38 C.F.R. § 20.1103 (2010).  

As the Veteran did not file a notice of disagreement with the March 2002 denial of service connection for schizophrenia and PTSD this decision is also final.  See id.  

After notification of the denial of service connection for schizophrenia and PTSD on March 27, 2002, but prior to his January 24, 2007 claim for service connection for depression, the Veteran submitted a claim for service connection for peripheral neuropathy of the upper and lower extremities along with a cover letter from his representative (March 2005); an expedited action attachment for the peripheral neuropathy claim along with a copy of his Department of Defense Form 214 (separation document) and a cover letter from his representative (April 2005); and an expedited action attachment for the peripheral neuropathy claim (June 2005).  VA reports of contact also reflect that the Veteran called VA in May 2005 and June 2005 regarding his claim for service connection for peripheral neuropathy.  In June 2005, the Veteran reported for a VA compensation and pension examination for his claim for service connection for peripheral neuropathy.  None of the above documents reflect any intent to file a claim for service connection for a psychiatric disability.  In fact, all of the documents are directed at the Veteran's claim for service connection for peripheral neuropathy.  As such, these documents do not constitute claims for service connection for a psychiatric disability.  See 38 C.F.R. §§ 3.151, 3.155 (2010).  

Following the March 2002 rating decision, the first claim for service connection for a psychiatric disability, which the Veteran claimed as depression, was received by VA on January 24, 2007.  As noted above, the effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  See 38 C.F.R. § 3.400(q), (r).  Thus, the effective date for the award of service connection cannot be earlier than January 24, 2007, the date of receipt of his request to reopen the previously denied claims for service connection for a nervous condition.

While the Veteran contends that he should receive an effective date consistent with the date the condition began, the law does not permit an effective date earlier than the date his reopened claim was received.  Thus, the claim for an effective date earlier than January 24, 2007, for the award of service connection for PTSD and anxiety disorder/mood disorder secondary to head trauma is denied.  




	(CONTINUED ON NEXT PAGE)




ORDER

The January 12, 1971 rating action that denied service connection for a nervous condition was not clearly and unmistakably erroneous.

Entitlement to an effective date earlier than January 24, 2007 for the award of service connection for PTSD and anxiety disorder/mood disorder secondary to head trauma is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


